Citation Nr: 1016354	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-14 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to June 
1971, and from July 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  

In an October 2007 decision, the Board denied the claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD), and remanded the claim of entitlement to 
service connection for bipolar disorder.  The Veteran 
appealed the denial of entitlement to service connection for 
PTSD to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a Joint Motion for Partial Court 
Remand (Joint Motion), the Court remanded the issue of 
entitlement to service connection for PTSD for additional 
reasons and bases in compliance with the Joint Motion.  In 
September 2009, the Board issued a decision which again 
denied the Veteran's claim of entitlement to service 
connection for PTSD.  That decision also vacated the Board's 
October 2007 decision and denied entitlement to service 
connection for bipolar disorder.  In November 2009, the 
Veteran's representative filed a motion to vacate the Board's 
September 2009 decision with respect to the issue of 
entitlement to service connection for PTSD only.  In March 
2010, the Board granted the Veteran's motion to vacate.

The Veteran submitted additional evidence to the Board in 
November 2009 and December 2009 without a waiver of RO 
consideration, which includes an October 2009 letter from 
J.C., Psy.D. and a November 2009 letter from the U.S. Army 
and Joint Services Records Research Center (JSRRC).  This 
evidence was not of record at the time of the RO's April 2008 
supplemental statement of the case, and thus has not been 
considered by the RO in the adjudication of the issue on 
appeal.  However, as the Board is granting entitlement to 
service connection for PTSD, the Board's consideration of the 
additional evidence does not prejudice the Veteran.  Thus, 
the Board will proceed to adjudicate this appeal.



FINDINGS OF FACT

1.  That part of the Board's September 2009 decision which 
denied entitlement to service connection for PTSD precluded 
effective judicial review.

2.  The Veteran has a current diagnosis of PTSD that is 
related to a verified inservice stressor.


CONCLUSIONS OF LAW

1.  That part of the September 2009 Board decision which 
denied entitlement to service connection for PTSD is vacated.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) 
(2009).

2.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board denied the Veteran's claim of entitlement to 
service connection for PTSD by an October 25, 2007 decision.  
In that decision, the Board also remanded the issue of 
entitlement to service connection for bipolar disorder for 
additional development.  The Veteran appealed the denial of 
the issue of entitlement to service connection for PTSD to 
the Court.  Based on the Joint Motion, the Court remanded the 
issue of entitlement to service connection for PTSD for 
additional reasons and bases in compliance with the Joint 
Motion.  In September 2009, the Board issued a decision which 
again denied the Veteran's claim of entitlement to service 
connection for PTSD.  That decision also vacated the Board's 
October 2007 


decision and denied entitlement to service connection for 
bipolar disorder.  In November 2009, the Veteran's 
representative filed a motion to vacate the Board's September 
2009 decision with respect to the issue of entitlement to 
service connection for PTSD only.  In March 2010, the Board 
granted the motion to vacate.

Subsequent to the Joint Motion and Court remand, a June 29, 
2009 letter from the Board was sent to the Veteran in which 
he was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  The claims file 
reflects that a letter dated September 25, 2009 was received 
from the Veteran's representative, which requested an 
extension of time to the original 90 days in order to submit 
evidence and argument in support of his claim for entitlement 
to service connection for PTSD.  The letter was received by 
the Board on October 6, 2009, after the 90 day time period to 
submit additional evidence expired.  However, although not 
associated with the claims file, the Veterans Appeals Control 
and Locator System (VACOLS) indicates that a faxed copy of 
the September 25, 2009 letter was received by the Board on 
September 28, 2009, within the 90 day time period, and was 
forwarded to the RO.

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his or her representative, or on 
the Board's own motion, when a Veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.904(a).  Here, the Board finds that its September 2009 
decision, with respect to the issue of entitlement to service 
connection for PTSD only, denied the Veteran due process of 
law, as it did not account for the Veteran's request for 
additional time to submit evidence and argument in support of 
his claim for entitlement to service connection for PTSD.

Accordingly, in order to prevent prejudice to the Veteran, 
that portion of the September 2009 Board decision which 
denied entitlement to service connection for PTSD must be 
vacated, and a new decision regarding this issue will be 
entered as if the portion of the Board decision addressing 
that issue had never been issued.  



II.  Service Connection for PTSD

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the Veteran's 
claim for entitlement to service connection for PTSD.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  This is so because the Board is taking action 
favorable to the Veteran by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Although a veteran may only seek service connection for PTSD, 
the Veteran's claim "cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed. . . ."  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)  However, 
entitlement to service connection for bipolar disorder was 
considered by the Board in its September 2009 decision, and 
that portion of the September 2009 Board decision was not 
appealed to the Court and therefore is final.  38 U.S.C.A. 
§ 7104 (West 2002).  Thus, the Board does not have 
jurisdiction of the issue of entitlement to service 
connection for bipolar disorder.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease 


or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the Veteran's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the Veteran served on active duty from August 
1968 to June 1971, and from July 1977 to September 1980.  He 
served in the Republic of Vietnam from 


April 1969 to April 1970 as a helicopter and turbine engine 
repairman.  Service treatment records from August 1968 to 
June 1971 are not available, but service treatment records 
from October 1973 to September 1980 are silent as to any 
treatment for combat-related injuries or any psychiatric 
complaints or treatment.  In various reports of medical 
history, the Veteran regularly denied frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort.  The Veteran's service personnel records reflect 
that he was a member of the 190th Aviation Company during his 
service in Vietnam.

Post-service VA and private medical treatment records from 
July 2002 through April 2005 reveal diagnoses of and 
treatment for PTSD, including group and individual therapy.  
In a July 2002 VA treatment record, the Veteran reported that 
he believed he might have PTSD.  An August 2002 VA treatment 
record reflects that the Veteran reported a history of 
physical, emotional, and sexual abuse while growing up.  He 
also reported combat during service from 1969 through 1970, 
with one experience that he believed to be traumatic.  
Specifically, he reported that he saw two helicopters 
collide.  Another August 2002 VA treatment record noted a 
diagnosis of "rule out" PTSD.  In a June 2003 VA treatment 
record, the Veteran reported several traumatic experiences 
during service in Vietnam, including being fired upon while 
trying to repair aircraft in the field and watching two 
helicopters crash resulting in shrapnel and debris that 
barely missed him, which made him fear for his life.  The 
diagnosis was chronic, severe PTSD.  

In an October 2009 letter, J.C., Psy.D., a VA licensed 
psychologist, reported that he treated the Veteran for PTSD, 
and that he was well acquainted with the Veteran's case.  Dr. 
J.C. noted that the Veteran "has been diagnosed with Post-
Traumatic Stress Disorder, Chronic, Severe."  Dr. J.C. 
stated that he reviewed the Veteran's medical records and 
treatment history, and opined that the Veteran's current 
diagnosis of PTSD was related to the stressor of having 
witnessed two helicopters collide during service, and that 
this stressor alone was sufficient to support the diagnosis 
of PTSD.

Although the Veteran reported a history of combat during 
service, the objective evidence of record does not show that 
the Veteran engaged in combat with the enemy.  The Veteran's 
service personnel records give no evidence of participation 
in combat.  A review of his report of separation, Form DD 
214, revealed that he was awarded a National Defense Service 
Medal, a Vietnam Service Medal, a Republic of Vietnam 
Campaign Medal, an Aircraft Crewman Badge, Overseas Service 
Bars, an Army Commendation Medal, a Good Conduct Medal, a 
Vietnamese Cross of Gallantry with Palm and 60 device, and an 
Expert Qualification Badge.  No decorations, medals, badges, 
or commendations confirming the Veteran's participation in 
combat were indicated.

As the Veteran is not objectively shown to have participated 
in combat, the Veteran's assertions of service stressors are 
not sufficient to establish their occurrence.  Rather, a 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 
128; Doran, 6 Vet. App. at 283.  In considering whether there 
is credible supporting evidence that the claimed inservice 
stressor occurred, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence. 

In support of his claim, the Veteran has reported several 
inservice stressors which he believes could have led to his 
current PTSD.  Specifically, he provided statements 
indicating that: (1) he witnessed a friend called "Shorty" 
killed by a 50-caliber gun in May 1969; (2) that he saw two 
helicopters collide in 1969 resulting in the deaths of four 
people; (3) that he dealt with the death of his best friend, 
D.A.B., who was killed in an aircraft crash in Vietnam in 
1970; (4) that his cousin, D.S., was killed or went missing 
in action in 1968 or 1969; (5) that he witnessed a rocket 
from a Cobra blow up a gunship in October 1969 and he thought 
they were under attack; (6) that a friend killed himself in 
February 1970 because he could not face the real world, but 
he could not remember his friend's name; (7) that a 1st 
Sergeant and E-5 were killed in a motor vehicle accident 
after the Veteran was out drinking with them in late August 
or early September 1980; and (8) that he was fired upon while 
trying to repair aircraft in the field.  Also in support of 
his claim, the Veteran 


submitted photographs of what appears to be helicopter 
wreckage, a man in a helicopter, and a cabin.  

In an attempt to verify the Veteran's alleged stressors, the 
RO submitted the Veteran's stressor statement and his 
personnel file to the U.S. Armed Service Center for Unit 
Records Research (CURR) (now the JSRRC) Coordinator in May 
2004.  In January 2005, CURR replied that the reports from 
the Veteran's unit in Vietnam did not reflect a collision of 
two helicopters in the area of the Veteran's unit at the time 
described by him.  There were reports of some minor wounds 
incurred by members of his unit in May 1970, after the 
Veteran left Vietnam, which were described as "not serious-
Hospitalized."  However, there was no record of any member 
of the Veteran's unit having been killed in action during the 
time the Veteran served with his unit.  With respect to the 
death of his cousin, D.S., CURR reported that records 
revealed that this individual was merely wounded in action, 
due to an injury classified as "[n]ot serious-[n]ot 
[h]ospitalized" in January 1968.  There was no record of 
D.A.B. having been killed or wounded.  With regard to the 
additional stressors, CURR indicated that the Veteran needed 
to provide more detailed information of his stressors.  

However, in November 2009, the Veteran submitted a letter 
from the JSRRC, which reflects that in November 1969, a 
flight of eight helicopters left Spartan Heliport at Bien 
Hoa.  Ten minutes later, the flight was passing near 
Plantation Heliport (Long Binh Post) when the main rotor 
blades of the second helicopter came into contact with the 
rotor blades of the lead helicopter.  Both helicopters 
descended rapidly, crashed, and burned.  An initial rescue 
attempt was unsuccessful due to intense fire.  An Air Force 
rescue helicopter arrived from Bien Hoa within five minutes 
and foamed the burning wreckage.  All four members of both 
helicopters were killed in the crash.  The November 2009 
JSRRC response also reflects that on September 6, 1969, Bien 
Hoa received 18 mortar/rocket rounds resulting in one damaged 
aircraft; on November 25, 1969, Bien Hoa received three 
mortar/rocket rounds and no casualties or damages were 
reported; and on December 12, 1969, Bien Hoa received 11 
mortar/rocket rounds resulting in three wounded in 


action and one aircraft destroyed.  The November 2009 JSRRC 
letter also confirmed that the 190th Aviation Company, of 
which the Veteran was a member during his service in Vietnam 
from April 1969 through April 1970, was stationed at Bien 
Hoa.

After a thorough review of the evidence of record, the Board 
concludes that service connection for PTSD is warranted.  The 
medical evidence of record shows that the Veteran has a 
current diagnosis of PTSD for VA purposes that is related to 
a confirmed inservice stressor.

The Board acknowledges that the RO attempted to verify the 
Veteran's alleged stressors, and that a January 2005 response 
from CURR failed to confirm any of the Veteran's alleged 
stressors.  However, in a November 2009 letter, the JSRRC 
verified that in November 1969, two helicopters collided and 
crashed, which resulted in the death of all four members of 
both.  In further support of having witnessed two helicopters 
collide in 1969 during service, the Veteran submitted 
photographs of what appears to be helicopter wreckage.  Thus, 
the November 2009 letter from the JSRRC and the photographs 
submitted by the Veteran are credible supporting evidence 
that the Veteran's reported stressor of having witnessed two 
helicopters collide in 1969 resulting in the deaths of four 
people occurred, and the Veteran's stressor is confirmed.

In addition to a confirmed stressor, service connection for 
PTSD requires competent medical evidence of a nexus linking a 
diagnosis of PTSD to the verified stressor.  As the October 
2009 VA physician concluded that the Veteran's PTSD is 
related to the stressor of having witnessed the two 
helicopters collide, and no other medical opinion addressing 
the etiology of the Veteran's PTSD is of record, the Board 
concludes that service connection for PTSD is warranted.  
Thus, as the evidence reveals a diagnosis of PTSD based on a 
confirmed stressor, and medical evidence linking the 
Veteran's current PTSD to the confirmed stressor, service 
connection for PTSD is warranted.  




ORDER

That portion of the September 2009 Board decision that denied 
the issue of entitlement to service connection for PTSD is 
vacated.

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


